
	
		II
		111th CONGRESS
		1st Session
		S. 961
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2009
			Mr. Levin (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the regulation of credit default swaps and
		  other swap agreements, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Authorizing the Regulation of Swaps
			 Act.
		2.Repeal of
			 prohibition on certain regulation of swap agreementsThe following provisions of law are
			 repealed:
			(1)Sections 206A,
			 206B, and 206C of the Gramm-Leach-Bliley Act (15 U.S.C. 78c note).
			(2)Section 2A of the
			 Securities Act of 1933 (15 U.S.C. 77b–1).
			(3)Section 17(d) of
			 the Securities Act of 1933 (15 U.S.C. 77q(d)).
			(4)Section 3A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c–1).
			(5)Section 9(i) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78i(i)).
			(6)Section 15(i) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o(i)), as added by section
			 303(f) of the Commodity Futures Modernization Act of 2000 (Public Law 106–554;
			 114 Stat. 2763A–455).
			(7)Section 16(g) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78p(g)).
			(8)Section 20(f) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78t(f)).
			(9)Section 21A(g) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78u–1(g)).
			(10)Sections 301(b)
			 and 304 of the Commodity Futures Modernization Act of 2000 (Public Law 106–554;
			 114 Stat. 2763A–451, 2763A–457).
			(11)Sections 403,
			 404, and 407 of the Legal Certainty for Bank Products Act of 2000 (7 U.S.C.
			 27a, 27b, 27e).
			(12)Subsection (d),
			 subsection (g), and paragraphs (1) and (2) of subsection (h) of section 2 of
			 the Commodity Exchange Act (7 U.S.C. 2).
			(13)Section 5d of
			 the Commodity Exchange Act (7 U.S.C. 7a–3).
			3.Authorization of
			 regulation and oversight regarding swap agreements
			(a)Authorization
			 of regulation and oversightNotwithstanding any other provision of law,
			 and subject to subsections (b) through (d), each Federal financial regulator
			 may—
				(1)exercise
			 oversight over—
					(A)any swap
			 agreement that is entered into, purchased, or sold (or as to which the
			 transaction, purchase, or sale is effected) by any financial institution,
			 entity, or person (for its own account or for the account of others) that is
			 subject to the jurisdiction of the Federal financial regulator; and
					(B)any swap
			 agreement that is subject to the jurisdiction of the Federal financial
			 regulator; and
					(2)promulgate,
			 interpret, and enforce regulations, issue orders of general applicability, and
			 impose disclosure, reporting, or recordkeeping requirements, procedures, or
			 standards, relating to any swap agreement—
					(A)that is entered
			 into, purchased, or sold (or as to which the transaction, purchase, or sale is
			 effected) by any financial institution, entity, or person (for its own account
			 or for the account of others) that is subject to the jurisdiction of the
			 Federal financial regulator; and
					(B)that is subject
			 to the jurisdiction of the Federal financial regulator.
					(b)Exchanges and
			 trading facilitiesIn carrying out subsection (a)—
				(1)the Securities
			 and Exchange Commission (and not any other Federal financial regulator) shall
			 exercise oversight and carry out regulatory or oversight activity over—
					(A)any exchange or
			 clearing agency (as those terms are defined in section 3(a) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c(a)); and
					(B)any swap
			 agreement traded on or cleared through such exchange or clearing agency;
			 and
					(2)the Commodity
			 Futures Trading Commission (and not any other Federal financial regulator)
			 shall exercise oversight and carry out regulatory or oversight activity
			 over—
					(A)any trading
			 facility or registered entity (as those terms are defined in section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a)); and
					(B)any swap
			 agreement executed on, traded on, or cleared through such trading facility or
			 registered entity.
					(c)Rules of
			 constructionNothing in this Act may be construed as—
				(1)limiting or
			 reducing the authority of a Federal financial regulator in effect on the date
			 of enactment of this Act with respect to swap agreements;
				(2)affecting the
			 authority of the Commodity Futures Trading Commission under section 2(h)(3) or
			 4(c) of the Commodity Exchange Act (7 U.S.C. 2(h)(3), 6(c)), or affecting any
			 exemption granted under that section 4(c); or
				(3)requiring any
			 swap agreement to be—
					(A)conducted on or
			 subject to the rules of a board of trade which has been designated or
			 registered by the Commodity Futures Trading Commission as a contract market or
			 derivatives transaction execution facility; or
					(B)traded through an
			 exchange or broker or dealer registered or required to be registered under the
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.).
					(d)Consistent
			 treatment of swap agreementsPrior to taking action under
			 subsection (a)(2), each Federal financial regulator shall consult, work, and
			 cooperate with other Federal financial regulators to promote consistency in the
			 treatment of swap agreements.
			4.DefinitionsFor the purposes of this Act, the following
			 definitions shall apply:
			(1)Federal
			 financial regulator
				(A)In
			 generalThe term
			 Federal financial regulator means—
					(i)the
			 Commodity Futures Trading Commission;
					(ii)the Federal
			 Deposit Insurance Corporation;
					(iii)the Board of
			 Governors of the Federal Reserve System;
					(iv)the National
			 Credit Union Administration;
					(v)the
			 Office of the Comptroller of the Currency;
					(vi)the Office of
			 Thrift Supervision;
					(vii)the Securities
			 and Exchange Commission; and
					(viii)any other
			 Federal agency that is authorized under any provision of Federal law to
			 regulate any financial institution or type or class of financial instrument or
			 offering thereof.
					(2)Purchase;
			 saleThe terms purchase and sale, when
			 used with respect to a swap agreement, means the execution, termination (prior
			 to its scheduled maturity date), assignment, exchange, or similar transfer or
			 conveyance of, or extinguishing of rights or obligations under a swap
			 agreement, as the context may require.
			(3)Swap
			 agreement
				(A)In
			 generalThe term swap agreement means any agreement,
			 contract, or transaction between eligible contract participants (as defined in
			 section 1a(12) of the Commodity Exchange Act (7 U.S.C. 1a(12))), the material
			 terms of which (other than price and quantity) are subject to individual
			 negotiation and that—
					(i)is
			 a put, call, cap, floor, collar, or similar option of any kind for the purchase
			 or sale of, or based on the value of, 1 or more interest or other rates,
			 currencies, commodities, indices, quantitative measures, or other financial or
			 economic interests or property of any kind;
					(ii)provides for any
			 purchase, sale, payment, or delivery (other than a dividend on an equity
			 security) that is dependent on the occurrence, nonoccurrence, or the extent of
			 the occurrence of any event or contingency associated with a potential
			 financial, economic, or commercial consequence;
					(iii)provides on an
			 executory basis for the exchange, on a fixed or contingent basis, of 1 or more
			 payments based on the value or level of 1 or more interest or other rates,
			 currencies, commodities, securities, instrument of indebtedness, indices,
			 quantitative measures, or other financial or economic interests or property of
			 any kind, or any interest therein or based on the value thereof, and that
			 transfers, as between the parties to the transactions, in whole or in part, the
			 financial risk associated with a future change in any such value or level
			 without also conveying a current or future direct or indirect ownership
			 interest in an asset (including any enterprise or investment pool) or liability
			 that incorporates the financial risk so transferred, including any such
			 agreement, contract, or transaction commonly known as an interest rate
			 swap, including a rate floor, rate cap, rate collar, cross-currency
			 rate swap, basis swap, currency swap, equity index swap, equity swap, debt
			 index swap, debt swap, credit spread, credit default swap, credit swap, weather
			 swap, or commodity swap;
					(iv)provides for the
			 purchase or sale, on a fixed or contingent basis, of any commodity, currency,
			 instrument, interest, right, service, good, articles, or property of any kind;
			 or
					(v)is
			 any combination or permutation of, or option on, any agreement, contract, or
			 transaction described in any of clauses (i) through (iv).
					(B)ExclusionsThe
			 term swap agreement does not include—
					(i)any
			 put, call, straddle, option, or privilege on any security, certificate of
			 deposit, or group or index of securities, including any interest therein or
			 based on the value thereof;
					(ii)any put, call,
			 straddle, option, or privilege entered into on a national securities exchange
			 registered pursuant to section 6(a) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78f(a)) relating to foreign currency;
					(iii)any agreement,
			 contract, or transaction providing for the purchase or sale of 1 or more
			 securities on a fixed basis;
					(iv)any agreement,
			 contract, or transaction providing for the purchase or sale of 1 or more
			 securities on a contingent basis, unless the agreement, contract, or
			 transaction predicates the purchase or sale on the occurrence of a bona fide
			 contingency that might reasonably be expected to affect or be affected by the
			 creditworthiness of a party other than a party to the agreement, contract, or
			 transaction;
					(v)any
			 note, bond, or evidence of indebtedness that is a security; or
					(vi)any agreement,
			 contract, or transaction that is—
						(I)based on a
			 security; and
						(II)entered into
			 directly or through an underwriter (as defined in section 2(a) of the
			 Securities Act of 1933 (15 U.S.C. 77b(a))) by the issuer of the security for
			 the purpose of raising capital, unless such agreement, contract, or transaction
			 is entered into to manage a risk associated with capital raising.
						(C)InclusionThe
			 term swap agreement includes a master agreement that provides for
			 an agreement, contract, or transaction that is a swap agreement pursuant to
			 subparagraphs (A) and (B), together with all supplements to any such master
			 agreement, without regard to whether the master agreement contains an
			 agreement, contract, or transaction that is not a swap agreement pursuant to
			 subparagraphs (A) and (B), except that the master agreement shall be considered
			 to be a swap agreement only with respect to each agreement, contract, or
			 transaction under the master agreement that is a swap agreement pursuant to
			 subparagraphs (A) and (B).
				(D)Meaning of
			 securityFor purposes of this paragraph, the term
			 security has the same meaning as in section 2(a)(1) of the
			 Securities Act of 1933 (15 U.S.C. 77b(a)(1)) or section 3(a)(10) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(10)).
				5.Conforming
			 amendments
			(a)Securities Act
			 of 1933Section 17(a) of the Securities Act of 1933 (15 U.S.C.
			 77q(a)) is amended by striking security-based swap agreement (as defined
			 in section 206B of the Gramm-Leach-Bliley Act) and inserting
			 swap agreement.
			(b)Securities
			 Exchange Act of 1934The Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
				(1)by striking
			 security-based swap agreement (as defined in section 206B of the
			 Gramm-Leach-Bliley Act) each place that term appears and inserting
			 swap agreement;
				(2)by striking
			 security-based swap agreements (as defined in section 206B of the
			 Gramm-Leach-Bliley Act) each place that term appears and inserting
			 swap agreements;
				(3)in each of
			 sections 9 and 16 (15 U.S.C. 78i, 78p)—
					(A)by striking
			 security-based swap agreement each place that term appears and
			 inserting swap agreement; and
					(B)by striking
			 security-based swap agreements each place that term appears and
			 inserting swap agreements;
					(4)in section 10(b)
			 (15 U.S.C. 78j(b)), by striking securities-based swap agreement (as
			 defined in section 206B of the Gramm-Leach-Bliley Act) and inserting
			 swap agreement;
				(5)in section
			 16(a)(2)(C) (15 U.S.C. 78p(a)(2)(C)), by striking security-based swap
			 agreement (as defined in section 206(b) of the Gramm-Leach-Bliley Act (15
			 U.S.C. 78c note)) and inserting swap agreement;
			 and
				(6)in section
			 3(a)(55)(A) (15 U.S.C. 78c(a)(55)(A)), by striking 2(c), 2(d), 2(f), or
			 2(g) and inserting 2(c) or 2(f).
				(c)Commodity
			 Exchange Act
				(1)Section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) is amended—
					(A)in paragraph
			 (12)(A)(x), by striking or an exempt board of trade; and
					(B)in paragraph
			 (31), in the second sentence, by striking 2(c), 2(d), 2(f), or 2(g) of
			 this Act and inserting 2(c) or 2(f).
					(2)Section 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended—
					(A)in subsection
			 (c)(1), by striking 5d,;
					(B)in subsection
			 (e)—
						(i)in
			 paragraph (1), by striking 2(d)(2), 2(g), or; and
						(ii)in
			 paragraph (2), by striking , or operating as an exempt board of
			 trade;
						(C)in subsection
			 (h)(4)(A), by striking 5d,; and
					(D)in subsection
			 (i)—
						(i)in
			 paragraph (1)(A), by striking 2(d), 2(e), 2(f), or 2(g) and
			 inserting 2(e), or 2(f); and
						(ii)in
			 paragraph (2), by striking Act), 5b of this Act, or 5d of this
			 Act and inserting Act) or 5b of this Act.
						(3)Section 5a(g)(1)
			 of the Commodity Exchange Act (7 U.S.C. 7a(g)(1)) is amended by striking
			 2(c), 2(d), or 2(g) and inserting “2(c)”.
				(4)Section 5b of the
			 Commodity Exchange Act (7 U.S.C. 7a–1) is amended—
					(A)in subsection
			 (a)(1), by striking 2(d), 2(f), or 2(g) and inserting or
			 2(f); and
					(B)in subsection
			 (b), by striking 2(c), 2(d), 2(f), or 2(g) and inserting
			 2(c) or 2(f).
					(5)Section 12(e) of
			 the Commodity Exchange Act (7 U.S.C. 16(e)) is amended—
					(A)in paragraph
			 (1)(B)(i), by striking or exempt board of trade; and
					(B)in paragraph
			 (2)(B), by striking 2(c), 2(d), 2(f), or 2(g) and inserting
			 2(c) or 2(f).
					(d)Federal Deposit
			 Insurance Corporation Improvement ActSection 408(2)(C) of the
			 Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4421(2)(C)) is amended by striking 2(c), 2(d), 2(f), or 2(g) and
			 inserting 2(c) or 2(f).
			
